Citation Nr: 1523465	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Jodee Kayton, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from July 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, asbestosis was caused by asbestos exposure in service.    


CONCLUSION OF LAW

Service connection for asbestosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Given the favorable disposition of the claim of service connection for asbestosis on appeal, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA. The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Asbestosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The applicable section of M21-1MR also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See id.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service. VAOPGCPREC 4-2000 (Apr. 13, 2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis of Claim

The Veteran asserts that he currently has asbestosis that is related to his in-service asbestos exposure aboard the USS Franklin Roosevelt.  

Initially, the Board notes that the RO has conceded the Veteran's asbestos exposure based upon his service occupation as an electrician's mate.  

The Veteran had active duty service from July 1953 to May 1957.  Service treatment records reflect diagnoses of asthma, upper respiratory infections and pneumonia.  Service treatment records do not show findings of asbestosis.  The May 1957 separation examination noted a normal clinical evaluation of the lungs.  No respiratory conditions were noted at separation.  

The Veteran submitted a report from a private pulmonary specialist, Dr. R.M., M.D. dated in July 2001.  Dr. R.M. indicated that he is a certified B-reader (a physician certified by the National Institute for Occupational Health and Safety with demonstrated proficiency in the classification of chest radiographs for pneumoconioses using the International Labour Office (ILO) Classification System).  The report reflects that the Veteran reported occupational exposure to asbestos.  He reported progressive dyspnea on exertion for 5 to 10 years.  X-ray and pulmonary function studies were completed.  The report noted evidence for asbestosis and asbestos-related pleural disease, which included a history of significant exposure to asbestos,  a latency period of greater than 15 years between the time of exposure and the development of signs and symptoms of asbestos-related disease, pulmonary function tests which demonstrated reduced total lung capacity, reduced vital capacity and impaired diffusion, chest x-rays that showed small irregular opacities and chest x-rays showing pleural plaques or pleural thickening.  Dr. R.M. noted that the studies were consistent with asthma and asbestosis. 

The Veteran had a VA examination in November 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a history of COPD for 30 years.  He reported more difficulty with breathing over the years.  The VA examiner reviewed the service treatment records.  The examiner noted that a history of chronic frequent cough, hay fever and whooping cough.  The examiner indicated that the private medical report from July 2001 was reviewed.  The examiner diagnosed COPD and asthma.  The examiner opined that there was no evidence to support a diagnosis of asbestosis.  The examiner opined that it is less likely than not that the Veteran's current COPD and asthma is related to his asbestos exposure during service.  The examiner indicated that the Veteran's chest x-ray was unremarkable, and recent pulmonary function tests indicated moderate obstructive ventilatory impairment.  The examiner stated that there was no restrictive ventilatory impairment.  

The Veteran had a VA examination in November 2012.  The examiner noted a history of asthma and COPD for years.  The examiner indicated that interstitial lung disease was not present.  A chest x-ray and pulmonary function tests were completed.  The report of the chest x-ray reflects an impression of a small right upper lobe nodule and suspicion for mild basilar scarring.  The examiner opined that the Veteran's current findings do not meet the criteria for a diagnosis of asbestosis. 

In January 2013, the Veteran's attorney submitted a report from Dr. D.P., M.D., a radiologist who is a certified B-reader.  The radiologist indicated that a CT scan was performed in January 2013.  The report noted mild to moderate lung zone densities with the appearance of mild to moderate profusion interstitial lung disease having the appearance of asbestosis.  

The above evidence establishes that the Veteran was exposed to asbestos during service.  The evidence in this case contains conflicting medical opinions as to whether the Veteran has asbestosis.  The credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds the  opinions of the private radiologists, Dr. R.M. and Dr. D.P., to be highly probative with regard to the presence of asbestosis, as both are certified B-readers.   The Board notes that the Veteran has also been diagnosed with other respiratory diseases, including asthma and COPD.  The competent evidence of record does not establish that any other diagnosed respiratory disease, other than asbestosis, is related to the Veteran's in-service asbestos exposure.  Thus, service connection for respiratory disorders other than asbestosis may not be granted.  Accordingly, for the foregoing reasons, service connection for asbestosis is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





							(Continued on the next page)

ORDER

Service connection for asbestosis is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


